Citation Nr: 9910648	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for alcohol dependence, 
claimed as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1967 to July 1969.

In September 1994, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas, 
granted the veteran's claim for service connection for post-
traumatic stress disorder (PTSD) and assigned a 100 percent 
rating for the disability.  The RO denied his claim for 
service connection for alcohol dependence ("alcoholism") 
secondary to the PTSD.  He timely appealed the alcoholism 
claim to the Board of Veterans' Appeals (Board).

In July 1996, the Board remanded the claim to the RO for 
further development and consideration.  In May 1997, the 
Board issued a decision denying the claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which, at the time, was referred to as the 
U.S. Court of Veterans Appeals.  In October 1998, during the 
pendency of his appeal before the Court, his representative 
and the VA Office of General Counsel filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the claim for further development and readjudication.  
The Court granted the joint motion for remand in a November 
1998 order.  The Court thereafter returned the case to the 
Board for compliance with the directives specified in the 
joint motion.


REMAND

The veteran alleges he became an alcoholic because he 
constantly had to resort to heavy drinking to cope with the 
symptoms associated with his PTSD.  He also alleges, in the 
alternative, that his chemical dependence on alcohol 
would not be as serious as it is but for his PTSD.


Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or on a secondary basis for disability 
that is proximately due to or the result of a service-
connected condition.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.310(a) (1998).  Section 3.310(a) has 
been interpreted to permit service connection for the degree 
of impairment resulting from aggravation of a nonservice-
connected condition by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective for claims (such as the one at issue), filed after 
October 31, 1990, the payment of compensation is precluded 
for any disability determined to be the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs, regardless of whether the claim was based on direct 
service connection, secondary service connection, or on the 
basis that a service-connected disease or injury 
caused or aggravated the disability in question.  See Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-51 (1990) (codified 
at 38 U.S.C.A. § 1110 (West 1991)).  See also VAOGCPREC 2-97 
(Jan. 16, 1997).

The joint motion for remand notes that, in denying the 
veteran's claim in May 1997, the Board concluded that 
"service connection," as opposed to merely the payment 
of "compensation," is precluded under these circumstances 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  However, a precedent decision issued subsequent 
to the Board's denial emphasized that only the payment of 
compensation is prohibited in these types of cases, and not, 
as the Board concluded, the grant of service connection 
itself, since other benefits may flow from a grant of service 
connection.  See Barela v. West, 11 Vet. App. 280, 283 
(1998).  The Court, therefore, directed that the claim be 
given further consideration in light of this legal precedent.

The Board previously remanded the claim, in July 1996, to 
have the veteran examined to obtain a medical opinion 
concerning the nature and extent of his dependence on 
alcohol, and its relationship, if any, to his service-
connected PTSD.  The examination, however, could not be 
conducted because the RO was unable to locate the veteran.  
According to a November 1996 letter from the RO to the 
veteran's representative, attempts were made to contact the 
veteran at two different addresses, but the RO's letters 
ultimately were returned by the United States Postal Service 
as "forwarding time expired."  As a result, the RO 
requested that the veteran's representative provide a current 
address within 60 days, if different from those used by the 
RO, so the veteran could be contacted and the examination 
scheduled.  The RO indicated that, if a response was not 
received within the time specified, the claim would be 
returned to the Board for further appellate consideration.

In January 1997, the veteran's representative sent a letter 
to the RO asking whether the examination had been scheduled, 
because he had not been notified.  He also indicated the 
veteran was willing to report for the examination whenever 
apprised of the date, location, and time of it.  The RO did 
not thereafter schedule the veteran for the examination or 
respond to the inquiry by his representative, and records 
show the claim was not returned to the Board until later that 
month.  Thus, the veteran must be given another opportunity 
to undergo the requested examination.  See Goss v. Brown, 
9 Vet. App. 109, 114 (1996).

Accordingly, the claim is hereby REMANDED to the RO for the 
following development:

1.  The RO should obtain the veteran's 
current address and document this in his 
claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the nature 
and extent of his service-connected PTSD 
and his claimed alcohol dependence.  All 
appropriate tests and studies should be 
completed.  The claims folder, containing 
all evidence pertinent to the appeal, 
including a copy of the joint motion and 
this REMAND, must be provided to, and 
reviewed by, the examiner in connection 
with the evaluation.  The examiner should 
give an opinion as to:  a) the nature and 
extent of any alcohol dependence found; 
b) whether it is at least as likely as 
not that any alcohol dependence found is 
etiologically related to the veteran's 
service-connected PTSD; c) if there is no 
etiological relationship, whether the 
veteran's service-connected PTSD 
aggravates his alcohol dependence; and, 
if so, d) the level of disability that is 
attributable to such aggravation.  The 
examiner must provide the complete 
rationale underlying any conclusions 
drawn or opinions expressed, citing, 
where necessary, to specific evidence in 
the record.  The report must be 
typewritten.

3.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of the 
joint motion and this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for alcohol dependence secondary to his 
PTSD, to include specific discussion 
of whether there has been aggravation of 
the alcoholism by the PTSD, as discussed 
by the court in Allen.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the joint motion and this 
REMAND.

5.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to comply with the Court's 
directives, to accomplish additional development and 
adjudication, and to preserve the veteran's right to due 
process of law.  It is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









